Citation Nr: 1454055	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to a disability evaluation in excess of 10 percent for right ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The Veteran had active service from February 1996 to January 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In November 2014, the Veteran and his spouse testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

During the Veteran's November 2014 hearing, he indicated that the symptoms of his bilateral pes planus and right ankle disabilities had increased in severity since he was examined in December 2011.  He described a decrease in his ability to walk and stand on his feet for prolonged periods.   He also said that the range of motion of his right ankle had decreased.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  A new examination is required to evaluate the current nature and severity of the Veteran's service-connected right ankle and bilateral foot disability. 

While on Remand, the Veteran's updated VA treatment records should also be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:
 
1. The RO should obtain any available and relevant VA treatment records dated from February 2012 to the present.  Any response received in response to this request should be memorialized in the Veteran's claims file.
 
2. Contact the Veteran and ask him to identify any non-VA healthcare provider that has treated him for his pes planus, right ankle arthritis, or any other disorder of the feet since February 2010.  Once securing the necessary release, the identified records should be obtained. 

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle degenerative joint disease and bilateral pes planus with plantar fasciitis.  The examiner should review the Veteran's claims file and a copy of this remand in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle degenerative joint disease and bilateral pes planus with plantar fasciitis.   Range of motion studies of the right ankle should be performed.  The AMC should ensure that all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



